UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 01-4721



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


CECIL D. DUMAS, JR.,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Richmond. James R. Spencer, District Judge;
Richard L. Williams, Senior District Judge. (CR-01-106)


Submitted:   March 6, 2002                 Decided:   March 14, 2002


Before WILKINS, NIEMEYER, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Reginald M. Barley, Richmond, Virginia, for Appellant. Paul J.
McNulty, United States Attorney, Stephen W. Miller, Assistant
United States Attorney, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Cecil Dee Dumas, Jr., was convicted of possession with intent

to distribute cocaine base in violation of 21 U.S.C.A. § 841(a)(1)

(West 1999) and sentenced to thirty-eight months’ imprisonment.

Dumas asserts the district court erred in denying his motion to

suppress narcotics allegedly obtained during an illegal search and

seizure.   We affirm.

     We review a district court’s factual findings underlying its

denial of a motion to suppress for clear error, while reviewing its

legal conclusions de novo.   United States v. Rusher, 966 F.2d 868,

873 (4th Cir. 1992).    In addition, in reviewing the denial of a

motion to suppress, we review the evidence in the light most favor-

able to the government.    United States v. Seidman, 156 F.3d 542,

547 (4th Cir. 1998).    Under these standards, we conclude the dis-

trict court properly denied Dumas’ motion to suppress the evidence

for the reasons stated in its June 12, 2001 order.

     Accordingly, we affirm Dumas’ conviction and sentence.     We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                           AFFIRMED




                                  2